Citation Nr: 0335889	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1942 to March 1946, 
and from September 1946 to December 1964.

The veteran's death in April 1982 was, according to the death 
certificate, due to respiratory failure due to amyotrophic 
lateral sclerosis (ALS).

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the appellant's claim.

The appellant provided sworn testimony from Las Vegas, at a 
videoconferenced hearing held before the undersigned Veterans 
Law Judge sitting in Washington, D.C., in June 2003, a 
transcript of which is of record.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the RO if 
further action is required thereby.


REMAND

In April 1983, the Board denied entitlement to service 
connection for ALS (on an accrued basis) and denied 
entitlement to the cause of the veteran's death.  At that 
time, the evidence consisted of somewhat limited service 
records and post-service clinical assessments.  He had been 
diagnosed as having ALS in 1980 and died within 2 years 
thereof.  It was argued that he had had symptoms long prior 
to the diagnosis, including in service or within the 
presumptive period thereafter, which in retrospect should 
have been diagnosed as ALS and were clearly precursors 
thereof.  At the time of the Board decision, records were 
limited and there was no medical opinion which delineated the 
etiology and duration of the ALS.

The appellant has not introduced additional evidence since 
then but argues that new standards have been instituted since 
the Board previously reviewed the case which mandate that an 
effort be made to acquire and analyze additional records; and 
that VA is obligated to assist in that regard, including as 
relate to his symptoms and care both in service and 
thereafter.  She has testified that she has read many 
articles which refer to the various symptoms manifested by 
the veteran in or shortly after his experiences in Guam and 
elsewhere (i.e., blurred vision, foot drop in 1979, etc.) as 
ALS at its earliest stages.  She has indicated that while he 
was exposed on Guam to low-dosage radiation, she does not 
know if this played a role in his ALS.

During the course of the current appeal, additional 
regulations were effectuated which expanded VA's duty to 
assist and other related factors which are intended to aid in 
providing adequate medical and other evidentiary bases for 
resolving claims.

The Board finds that it is not unreasonable under these 
circumstances to remand the case for the following 
development:

1.  The appellant, who was married to the 
veteran in 1947, has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, she 
should be asked to identify those 
clinical records of the veteran which she 
feels would be of benefit, and the RO 
should endeavor to assist her in 
obtaining same, including service and 
post-service evaluations until 1982 when 
the veteran died due to ALS.  Included 
therein should be all records from 
service as well as Nellis Air Force Base, 
Loma Linda University Hospital, and all 
other private, service and VA facilities 
wherein he may have been seen (and as 
identified by the appellant). 

2.  The case should be reviewed by a VA 
neurologist, along with all of the 
evidence of record, to determine the 
nature and etiology of the veteran's ALS; 
what, if any, symptoms prior to his 
diagnosis were reasonable or probable 
precursors thereof; and when and by what 
evidence can the probable onset of ALS be 
defined.  All opinions should be 
annotated to the file.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
appellant with suitable, adequate 
information so that she may pursue her 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




